Broyles, C. J.
1. The excerpts from the charge of the court, complained of, when considered in the light of the entire charge, and of the facts of the case, contain no reversible error.
2. Under repeated rulings of the Supreme Court and of this ’ court, a general exception to the entire charge of the court is too broad to he considered, unless the whole charge was erroneous.
3. The verdict was amply authorized by the evidence, and the court did not err.in overruling the motion for a new trial.

Judgment affirmed.

Luke and Bloodworth, JJ.; concur.
Application for certiorari was denied by the Supreme Court.
M. L. Felts, for plaintiff in error.
R. C. Norman, solicitor-general, contra.